Case: 20-1057     Document: 33    Page: 1   Filed: 05/06/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                MORGAN JOSEPH LANGAN,
                    Plaintiff-Appellant

                             v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2020-1057
                   ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:18-cv-01603-LKG, Judge Lydia Kay Griggsby.
                  ______________________

                    Decided: May 6, 2020
                   ______________________

    MORGAN JOSEPH LANGAN, Cornville, AZ, pro se.

     ANTHONY F. SCHIAVETTI, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for defendant-appellee. Also repre-
 sented by JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN,
 JR., LOREN MISHA PREHEIM.
                 ______________________

        Before CHEN, LINN, and STOLL, Circuit Judges.
Case: 20-1057    Document: 33     Page: 2    Filed: 05/06/2020




 2                                  LANGAN   v. UNITED STATES



 PER CURIAM.
     Plaintiff-Appellant Morgan Joseph Langan appeals
 from a judgment from the Court of Federal Claims (Claims
 Court) dismissing his complaint for lack of subject matter
 jurisdiction. See Langan v. United States, No. 18-cv-01603,
 2019 WL 3857044 (Fed. Cl. Aug. 16, 2019). For the reasons
 explained below, we affirm.
                        BACKGROUND
     Mr. Langan filed suit in the Claims Court against the
 United States, the State of Arizona, and Yavapai County,
 Arizona, alleging that certain banks operating in Arizona
 and certain state and local county government officials in
 Yavapai County improperly foreclosed upon and
 confiscated his house and land. SAppx 27, 30–31. 1 Mr.
 Langan alleged that he “was deprived of [his] land, home,
 estate and property under operation of State non-judicial
 foreclosure laws that impaired the obligations required by
 [certain] contracts between the parties.” SAppx 29. His
 complaint also appeared to assert claims against the
 United States based upon the First, Fifth and Fourteenth
 Amendments and Article 1 § 10 of the United States
 Constitution. SAppx 28. As relief, Mr. Langan sought to
 recover $1,398,838.05 in damages from the United States
 and certain equitable relief. SAppx 38–39.
     The Government moved to dismiss for lack of subject
 matter jurisdiction or for failure to state a claim pursuant
 to Rules 12(b)(1) and 12(b)(6) of the Rules of the Court of
 Federal Claims. See Def.’s Mot. Dismiss, No. 18-cv-01603
 (Fed. Cl. Dec. 10, 2018), ECF No. 7 at 1–2. In response to
 the Government’s motion to dismiss, Mr. Langan raised a
 breach of contract claim against the United States and


     1  Mr. Langan and the Government submitted their
 own appendices, which will be referred to with the prefixes
 “Appx” and “SAppx,” respectively.
Case: 20-1057     Document: 33     Page: 3    Filed: 05/06/2020




 LANGAN   v. UNITED STATES                                   3



 asserted a violation of an alleged federal land patent. Pl.’s
 Resp. Mot. Dismiss, No. 18-cv-01603 (Fed. Cl. Mar. 11,
 2019), ECF No. 18 at 1. Mr. Langan also identified
 28 U.S.C. §§ 1491(a)(1), 1493, 1498, and 42 U.S.C. § 1983
 as the jurisdictional bases for his claims and cause of action
 against the United States. Id. at 4.
     The Claims Court granted the Government’s motion to
 dismiss, holding that it lacked jurisdiction over Mr.
 Langan’s claims on various grounds. Langan, 2019 WL
 3857044, at *8. The court explained that it lacked
 jurisdiction to entertain Mr. Langan’s complaint because
 he asserted claims against parties other than the United
 States, did not establish the existence of a contract with the
 United States, and pleaded various other claims outside
 the court’s subject matter jurisdiction. Id. at *5–7. The
 court later denied Mr. Langan’s motion for reconsideration.
 Langan v. United States, No. 18-cv-01603, 2019 WL
 4643746, at *1 (Fed. Cl. Sept. 24, 2019).
    Mr. Langan appealed. We have jurisdiction over the
 appeal pursuant to 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
     We review de novo the Claims Court’s legal conclusion
 that it lacked subject matter jurisdiction. Stephens v.
 United States, 884 F.3d 1151, 1155 (Fed. Cir. 2018) (citing
 Coast Prof’l, Inc. v. United States, 828 F.3d 1349, 1354
 (Fed. Cir. 2016)). As the plaintiff, Mr. Langan “bears the
 burden of establishing subject matter jurisdiction by a
 preponderance of the evidence.” Estes Exp. Lines v. United
 States, 739 F.3d 689, 692 (Fed. Cir. 2014) (citing Reynolds
 v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed.
 Cir. 1988)). When reviewing a Claims Court’s decision on
 a “motion to dismiss for lack of subject matter jurisdiction,
 [we] accept[] as true all uncontroverted factual allegations
 in the complaint, and construe[] them in the light most
 favorable to the plaintiff.” Id. (citing Cedars–Sinai Med.
 Ctr. v. Watkins, 11 F.3d 1573, 1583–84 (Fed. Cir. 1993)).
Case: 20-1057    Document: 33     Page: 4    Filed: 05/06/2020




 4                                  LANGAN   v. UNITED STATES



     The Claims Court was correct to dismiss Mr. Langan’s
 complaint for lack of jurisdiction. Pursuant to the Tucker
 Act, the Claims Court has jurisdiction over “any claim
 against the United States founded either upon the
 Constitution, or any Act of Congress or any regulation of
 an executive department, or upon any express or implied
 contract with the United States, or for liquidated or
 unliquidated damages in cases not sounding in tort.” 28
 U.S.C. § 1491(a)(1). The Claims Court’s jurisdiction under
 the Tucker Act “is confined to the rendition of money
 judgments in suits brought for that relief against the
 United States,” United States v. Sherwood, 312 U.S. 584,
 588 (1941), and Mr. Langan’s complaint does not allege any
 claim within the court’s jurisdiction under the Tucker Act.
     Under the Tucker Act, the Claims Court only has
 jurisdiction to hear “claim[s] against the United States.”
 § 1491(a)(1); Sherwood, 312 U.S. at 588. “[I]f the relief
 sought is against others than the United States[,] the suit
 as to them must be ignored as beyond the jurisdiction of
 the court.” Sherwood, 312 U.S. at 588. The essence of Mr.
 Langan’s complaint appears to relate to actions by banks
 and certain state and local government officials in Arizona.
 SAppx 27, 30–31. To the extent the complaint sought relief
 against defendants other than the United States, including
 private parties and state and county entities, the Claims
 Court correctly dismissed those claims. See Sherwood, 312
 U.S. at 588 (The Claims Court is “without jurisdiction of
 any suit brought against private parties.”); Conner v.
 United States, 407 F. App’x 428, 430 (Fed. Cir. 2011) (The
 Claims Court “does not have jurisdiction [over] claims
 against Virginia, its entities, or its employees.”).
     Further, the Tucker Act is “only a jurisdictional
 statute.” United States v. Testan, 424 U.S. 392, 398 (1976).
 That means it “does not create a substantive cause of
 action,” but instead requires the plaintiff to identify a
 “money-mandating” source of law, i.e., “a separate source
 of substantive law that creates the right to money
Case: 20-1057     Document: 33     Page: 5    Filed: 05/06/2020




 LANGAN   v. UNITED STATES                                  5



 damages.” Fisher v. United States, 402 F.3d 1167, 1172
 (Fed. Cir. 2005) (en banc). Therefore, a plaintiff seeking to
 invoke the court’s Tucker Act jurisdiction must identify an
 independent source of a substantive cause of action for
 money damages from the United States arising out of a
 contract, statute, regulation, or constitutional provision.
 Id.; Jan’s Helicopter Serv., Inc. v. Fed. Aviation Admin.,
 525 F.3d 1299, 1306 (Fed. Cir. 2008). In this case, the
 Claims Court correctly concluded that Mr. Langan’s
 complaint was not based upon a money-mandating
 provision of law, or a contract with the United States.
     Mr. Langan’s complaint appeared to allege violations of
 his rights under the First, Fifth, and Fourteenth
 Amendments and Article 1 § 10 of the United States
 Constitution. SAppx 28. As the Claims Court correctly
 noted, the First and Fourteenth Amendments and Article
 1 § 10 cannot support jurisdiction under the Tucker Act
 because none of these constitutional provisions are money-
 mandating. United States v. Connolly, 716 F.2d 882, 887
 (Fed. Cir. 1983) (“[T]he [F]irst [A]mendment, standing
 alone, cannot be so interpreted to command the payment of
 money.”); LeBlanc v. United States, 50 F.3d 1025, 1028
 (Fed. Cir. 1995) (The Fourteenth Amendment is not “a
 sufficient basis for jurisdiction because [it] do[es] not
 mandate payment of money by the government.”); Olajide
 v. United States, No. 16-01594, 2017 WL 3225048, at *4
 (Fed. Cl. July 31, 2017) (Article I § 10 is “not money-
 mandating and do[es] not create a duty for the government
 to pay.”). While the Claims Court may consider takings
 claims based upon the Fifth Amendment, the complaint
 asserted no factual predicate for the conclusion that the
 banks or state and local government officials acted on
 behalf of the United States in connection with the
 foreclosure of Mr. Langan’s property. Therefore, the
 Claims Court correctly concluded that Mr. Langan failed to
 identify a cognizable property interest that had been taken
Case: 20-1057     Document: 33     Page: 6    Filed: 05/06/2020




 6                                   LANGAN   v. UNITED STATES



 by the United States. See Langan, 2019 WL 3857044, at
 *6.
     The Claims Court also correctly dismissed Mr. Langan’s
 breach of contract claim against the United States for lack
 of subject matter jurisdiction because Mr. Langan failed to
 plausibly establish the existence of an express or implied
 contract with the United States. See Langan, 2019 WL
 3857044, at *5–6 (citing Crewzers Fire Crew Transp., Inc.
 v. United States, 741 F.3d 1380, 1382 (Fed. Cir. 2014) (“To
 invoke the Court of Federal Claims’[] jurisdiction under the
 Tucker Act, a [plaintiff] must first show that its claims
 arose out of a valid contract with the United States.”)). As
 the plaintiff, Mr. Langan bears the burden of proving the
 existence of a valid contract with the United States. Kam-
 Almaz v. United States, 682 F.3d 1364, 1368 (Fed. Cir.
 2012). “The party alleging a contract must show a mutual
 intent to contract including an offer, an acceptance, and
 consideration.” Trauma Serv. Grp. v. United States, 104
 F.3d 1321, 1325 (Fed. Cir. 1997). “A contract with the
 United States also requires that the Government
 representative who entered or ratified the agreement had
 actual authority to bind the United States.” Id. As the
 Claims Court correctly concluded, Mr. Langan failed to
 point to any evidence to plausibly establish these elements
 of a contract with the United States.
    Mr. Langan referred to an alleged federal land patent.
 But, as the Claims Court correctly noted, see Langan, 2019
 WL 3857044, at *6, “[h]olding a land patent, like any
 ownership interest in property, . . . is not sufficient on its
 own to give rise to a cause of action,” Daniels v. United
 States, No. 17-01598, 2018 WL 1664476, at *8 (Fed. Cl.
 Apr. 6, 2018); see also Ioane v. United States, 4 F. App’x
 762, 763 (Fed. Cir. 2001) (“[A] Federal Land Patent is a
 deed and gives . . . no rights against the United States.”).
 Mr. Langan has not identified any independent money-
 mandating provision of law basis for his land patent claim,
 as is required to invoke the Claims Court’s jurisdiction
Case: 20-1057     Document: 33      Page: 7    Filed: 05/06/2020




 LANGAN   v. UNITED STATES                                    7



 under the Tucker Act. Nor does Mr. Langan identify any
 adverse action taken by the United States in regard to his
 land patent.
     Next, the Claims Court correctly concluded it lacked
 jurisdiction to consider Mr. Langan’s statutory claims
 because the statutes relied upon were either outside the
 court’s jurisdiction or inapplicable to his claims. See
 Langan, 2019 WL 3857044, at *7. Mr. Langan identified
 the Tucker Act, 28 U.S.C. § 1491(a)(1), as the jurisdictional
 basis for his case, but as previously discussed, this is “only
 a jurisdictional statute” and “does not create any
 substantive right enforceable against the United States for
 money damages.” Testan, 424 U.S. at 398. He also relied
 on 28 U.S.C. § 1493, but that statute was repealed in 1953.
 Also, as the Claims Court correctly noted, 28 U.S.C. § 1498
 is inapplicable to Mr. Langan’s claims because it addresses
 the court’s jurisdiction regarding invention patents, not
 land patents. See Langan, 2019 WL 3857044, at *7; see
 also Oil States Energy Servs., LLC v. Greene’s Energy Grp.,
 LLC, 138 S. Ct. 1365, 1376 n.3 (2018) (“Modern invention
 patents . . . are meaningfully different from land patents.”).
 Mr. Langan further identified 42 U.S.C. § 1983 as a
 substantive cause of action, but the Claims Court does not
 possess jurisdiction to hear claims for violations of this
 statute. See 28 U.S.C. § 1343 (providing that exclusive
 jurisdiction to hear civil rights claims resides in the federal
 district courts); Kennedy v. United States, 138 Fed. Cl. 611,
 618 (2018) (“[O]nly federal district courts possess
 jurisdiction to entertain claims alleging civil rights
 violations” such as claims brought pursuant to 42 U.S.C.
 § 1983.), appeal dismissed, 748 F. App’x 335 (Fed. Cir.
 2019).
     Finally, the remainder of Mr. Langan’s demands,
 which are for equitable relief, are also outside the
 jurisdiction of the Claims Court. The complaint sought,
 among other things, that the Claims Court “decree a fair
 and equitable process to command specific performance for
Case: 20-1057    Document: 33       Page: 8   Filed: 05/06/2020




 8                                   LANGAN   v. UNITED STATES



 officers of the government including Yavapai County and
 the State of Arizona.” SAppx 39. Mr. Langan also asserted
 a “right to redeem [his land] in equity” based on “unjust
 enrichment.” Pl.’s Resp. Mot. Dismiss, ECF No. 18 at 2.
 The Claims Court lacks general equity jurisdiction and can
 only award equitable relief “incident of and collateral to” a
 money judgment. See 28 U.S.C. § 1491(a)(2); Roth v.
 United States, 378 F.3d 1371, 1384 (Fed. Cir. 2004) (“[T]he
 Court of Federal Claims does not possess general equity
 jurisdiction.”); Martinez v. United States, 333 F.3d 1295,
 1303 (Fed. Cir. 2003) (same). Further, Mr. Langan’s unjust
 enrichment claim, as an equitable cause of action, is
 beyond the jurisdiction of the Claims Court. 8x8, Inc. v.
 United States, 854 F.3d 1376, 1383 n.7 (Fed. Cir. 2017).
                        CONCLUSION
     We have considered Mr. Langan’s remaining
 arguments and find them unpersuasive. For the foregoing
 reasons, the Claims Court lacked jurisdiction over Mr.
 Langan’s claims, and properly dismissed the complaint.
                        AFFIRMED
                            COSTS
     No costs.